Citation Nr: 1521199	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  07-34 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1963 to December 1965.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, in support of his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, i.e., at a Travel Board hearing.  A transcript of the proceeding is of record.

The Board remanded these claims in November 2014 for further development and consideration, which since has been completed, so they are again before the Board.


FINDINGS OF FACT

1.  The Veteran's hearing loss did not manifest during his active military service or within one year of his separation from service, and it has not been shown by competent and credible evidence to have been caused or exacerbated by a disease, an injury, or an event during his service - in particular, repeated exposure to loud noise and consequent injury (i.e., acoustic trauma).

2.  Similarly, his tinnitus did not manifest during his active military service and has not been shown by competent and credible evidence to have been caused or exacerbated by a disease, an injury, or an event in service - including especially acoustic trauma.



CONCLUSIONS OF LAW

1.  Entitlement to service connection for bilateral hearing loss is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Entitlement to service connection for tinnitus also is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the claims file, which is entirely paperless, so the records are being maintained electronically in the Veterans Benefits Management System (VBMS) and Virtual VA.  The Board has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all relevant evidence, so both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), sets forth VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  The VCAA was codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, and the implementing regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Ideally, VCAA notice should be provided prior to an initial decision on a claim by the RO as the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice was not provided prior to initially adjudicating a claim, or if provided and it was inadequate or incomplete, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to "cure" the timing defect because the intended purpose of the notice is preserved, not frustrated, since the Veteran is still given meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

A claim of entitlement to service connection consists of five elements:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  The Court has held that notification of what evidence is necessary to substantiate the claim under 38 U.S.C.A. § 5103(a) thus requires notice of all five of these elements, so including concerning the "downstream" disability rating and effective date that are assigned once service connection is granted.  See id. at 486; Quartuccio, 16 Vet. App. at 187.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), however, the U.S. Supreme Court clarified that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.

Here, prior to initially deciding these claims in July 2006, a February 2006 letter informed the Veteran of all five elements of his claims, gave examples of the types of evidence he could submit in support of them, and informed him of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf that would tend to support them.  He therefore received all required notice and in the preferred sequence.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  There is no such obligation if there is no reasonable possibility the assistance will help to substantiate the claim.

To satisfy this additional obligation, the Veteran's STRs, service personnel records (SPRs), and post-service treatment records were obtained.  He has not identified any other outstanding records that he wants VA to obtain or that he believes are potentially relevant to these claims, so needing to be obtained, and that are obtainable.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).

The duty to assist also, as mentioned, includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Here, in May 2013, the Veteran was provided a VA compensation examination for the necessary medical opinions concerning these claims.  An addendum opinion also was obtained subsequently in January 2015 as a result of the Board remanding these claims in November 2014.  In combination, the VA examination reports provide the information needed to make an informed decision on these claims, including insofar as whether the Veteran has bilateral hearing loss and tinnitus, much less on account of his military service.  It is evident from the reports that the VA examiner reviewed the claims file for the pertinent history, including of the Veteran's complaints, evaluation and treatment since the conclusion of his service.  The examiner also performed a physical examinations of him and, most importantly, provided explanatory rationale for the consequent opinion that is grounded in fact and based on information in pertinent medical literature.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully-informed one).


Unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (similarly holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when this is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

Moreover, there was compliance with the Board's remand directives in providing the necessary medical nexus addendum opinion required to determine the etiology of any current bilateral hearing loss and tinnitus shown to exist.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's prior remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Regarding the April 2014 hearing before the Board, it too was in compliance with required procedures as the presiding VLJ, the undersigned, duly explained the issues and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Indeed, it was partly because of the hearing testimony and, as mentioned, deficiencies in the evidence that the Board elected to remand these claims in November 2014 rather than immediately decide them.

The Veteran has received all essential notice and assistance, has had a meaningful opportunity to participate effectively in the development of these claims, and is not prejudiced by any technical notice or assistance deficiency along the way.  Under the circumstances presented, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate these claims.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Accordingly, the Board may proceed with appellate review of these claims.

III. Analysis

The Veteran contends his bilateral hearing loss and tinnitus were caused by hazardous noise exposure and consequent injury (acoustic trauma) during his military service, including especially while stationed in Vietnam.  But for the following reasons and bases, the Board finds that service connection is not warranted for either claimed condition, so his appeal is being denied.

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows the disease nevertheless was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to 
service-connection benefits is established when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).


For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss as an organic disease of the nervous system, also tinnitus, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service - no matter how remote - will be entitled to service connection without the need to otherwise establish a relationship to service, unless the later manifestations are clearly due to other ("intercurrent") causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

This presumptive period mentioned allows for the granting of presumption service connection for VA-defined chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, also tinnitus, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 C.F.R. § 3.307(d).

The May 2013 VA examination report reflects audiometric findings establishing the presence of a current ratable hearing loss disability in both ears, so bilaterally.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The presence of tinnitus is also established based on the Veteran's report of experiencing this condition.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board further finds that the Veteran had hazardous noise exposure during his active service on account of his service in Vietnam, including in combat, and his duties as a lineman.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (providing that the circumstances of the Veteran's service must be taken into account).  So there is the required proof of current disability and relevant injury (again, meaning acoustic trauma) in service.  But the preponderance of the evidence weighs against a relationship or correlation between the Veteran's present-day hearing loss and tinnitus and the hazardous noise exposure during his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In this regard, the Veteran's STRs are unremarkable for complaints of hearing loss or tinnitus.  His December 1965 separation examination report reflects that no ear abnormalities were found during that examination, and that a hearing evaluation, including audiogram, showed results within normal limits.  The Veteran's military service ended that same month.

According to the May 2013 VA examination report, the Veteran reported that, while he was in a combat environment in Vietnam, he was usually working on telephone lines in ravines, so the noise was above him.  He further reported working as a lineman and in computer graphics following his military service.  The examiner observed the Veteran had normal hearing at the time of enlistment and separation, with no shifts in threshold [in the interim].  The examiner thus concluded that it was unlikely the Veteran's hearing loss was caused by or a result of his military noise exposure.  With regards to his tinnitus, although the Veteran reported experiencing essentially constant ringing in his ears after leaving Vietnam, the examiner concluded that it, too, was less likely than not the result of military noise exposure.  In making this additional determination, the examiner noted that the tinnitus was associated with - and in fact a symptom of - the Veteran's hearing loss, but also reiterated his normal hearing at enlistment and separation with no shift in hearing in between, as well a lack of reported onset stimuli that the Veteran linked to the onset of his tinnitus.


This same examiner provided a January 2015 addendum opinion.  In this supplemental comment, the examiner further noted that, during the Veteran's compensation examination in May 2013, he reported that he was not really exposed to noise during his military service other than while serving in Vietnam.  But he further explained that, while there was noise around him in Vietnam, he was never close enough to be knocked over by the concussion of explosions.  The Veteran also reported being diagnosed with dementia in 2001, and that he had a family history of hearing loss, and that his sister was deaf.  He mentioned having a hard time hearing when he got out of the military and that he had started hearing ringing in his ears (so tinnitus) immediately after leaving Vietnam.  However, the examiner pointed out the discharge audiogram did not support this contention.  The examiner reiterated that the Veteran had normal hearing at separation, and there was no shift in his hearing acuity from time of enlistment to separation.  She noted that there was not a lack of evidence of hearing loss at separation; to the contrary there was valid medical data showing that no measurable change in hearing was present, and that the Veteran's hearing was normal.

This examiner further explained that the absence of significant hearing threshold shifts during the Veteran's service indicated there was no evidence of cochlear damage in service.  She pointed out that the Institute of Medicine (IOM) has reported hearing loss from noise injuries occurring immediately following exposure, and that there was insufficient scientific evidence to conclude that permanent hearing loss directly attributable to noise exposure developed long after the noise exposure (i.e., no such thing as delayed-onset hearing loss).  She thus surmised that, since the Veteran did not have hearing loss at separation, and no shift in hearing was noted from the time of his enlistment to his separation, it was less likely than not that his hearing loss was related to military noise exposure.


With regards to the tinnitus additionally being claimed, this examiner explained that a diagnosis of noise-induced tinnitus required a diagnosis of noise-induced hearing loss, or an association between the onset of tinnitus and a specific 
noise-related event, according to medical sources.  Thus, because she had found the Veteran did not have noise-induced hearing loss, and he also did not identify a specific acoustic trauma during his military service that he associated with the onset of his tinnitus, she concluded his tinnitus was most likely related to the cause of his hearing loss, but it was not caused by or a result of any military noise exposure.

This VA examiner's opinion is highly probative evidence against these claims, as it represents the informed conclusion of a medical professional specializing in audiology who reviewed the Veteran's pertinent medical history (including of his noise exposure in service) and examined him personally, and her opinions are supported by a clearly-articulated rationale that is consistent with the evidence of record.  Her opinion outweighs the Veteran's that his current hearing loss and tinnitus were caused or aggravated by the noise exposure during his service, again, even accepting that it occurred as alleged.  As a layman in the field of medicine, he does not have the necessary training or expertise to render a competent opinion on this complex medical issue, which cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  Thus, his opinion by itself cannot support his claims and is outweighed by the findings to the contrary by the VA examiner, an objective medical professional specializing in audiology who considered the Veteran's statements and the pertinent evidence of record and found against such a relationship or cause-and-effect correlation.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).


And to reiterate, the Veteran's STRs are entirely unremarkable for suggestion of hearing loss or tinnitus during his service, either in the way of a relevant subjective complaint (e.g., pertinent symptom, etc.) or objective clinical finding such as a noteworthy diagnosis.  There were also no ear diseases or defects present at the time of his military separation examination.  The first indication of post-service treatment for hearing loss or tinnitus was in 2005, so many years after his military service.  So there was no suggestion, much less indication, of sensorineural hearing loss or tinnitus within the required one-year grace period following his discharge from service, so by December 1966, certainly not to the required minimum compensable degree of at least 10-percent disabling.  See 38 C.F.R. § 4.85.  The Board therefore cannot presume his hearing loss (even if sensorineural) or his tinnitus, though later confirmed, were presumptively incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In summary, because the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and service connection for hearing loss and tinnitus is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for bilateral hearing loss is denied.

The claim of entitlement to service connection for tinnitus also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


